Case 2:18-cv-12087-GAD-SDD ECF No. 12 filed 01/24/19         PageID.48    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

HOWARD COHAN,                                       Case No. 18-12087

             Plaintiff,                             Gershwin A. Drain
v.                                                  United States District Judge

MAC ACQUISITION LLC,                                Stephanie Dawkins Davis
                                                    United States Magistrate Judge
          Defendant,
_____________________________________/


                ORDER FOR SETTLEMENT CONFERENCE

       Settlement Conference                 September 25, 2019 at 10:00 a.m.
       Confidential Settlement Statement     Due September 11, 2019
       Location of Settlement Conference Room 112, 600 Church Street
                                         Flint, MI. For directions,
                                         See, www.mied.uscourts.gov.


           REQUIREMENTS FOR SETTLEMENT CONFERENCE

      A.    The conference must be attended by an authorized representative of

each party, together with trial counsel for each party unless expressly excused by

the Court. An insured party need not attend unless the settlement decision will be

made in part by the insured. When the settlement decision will be made in whole

or part by an insurer, the insurer must send a representative in person with full and

complete authority to make settlement decisions. A corporate party must send an
Case 2:18-cv-12087-GAD-SDD ECF No. 12 filed 01/24/19          PageID.49    Page 2 of 4




authorized representative with full and complete authority to bind the company. A

governmental entity must send an authorized representative with full and complete

authority to bind the governmental entity. Failure to produce the appropriate

person(s) at the conference may result in an award of costs and attorney fees

incurred by the other parties in connection with the conference and/or other

sanctions against the noncomplying party and/or counsel.

      B.    At least 14 days prior to the conference, each party must submit a

confidential settlement statement to the Magistrate Judge. The settlement

statement will not become a part of the file of the case, but will be for the exclusive

use of the magistrate judge in preparing for and conducting the settlement

conference. The settlement statement must contain a specific recitation of the

facts, a discussion of the strengths and weaknesses of the case, the parties’ position

on settlement, including a present settlement proposal, and a report on settlement

efforts to date. It is required that by the time of the settlement conference

plaintiff will have made a good faith offer to settle the case and defendant will

have made a good faith counter offer of settlement. Settlement conferences are

much more likely to be successful if the parties have made good faith settlement

proposals prior to the beginning of the settlement conference. If not already part of

the court file, copies of any critical agreements, business records, photographs or

other documents or exhibits must be attached to the settlement statement. The
Case 2:18-cv-12087-GAD-SDD ECF No. 12 filed 01/24/19          PageID.50    Page 3 of 4




settlement statement should not be more than five pages in length and should

contain enough information to be useful to the Magistrate Judge in analyzing the

factual and legal issues in the case. The parties are directed to be candid in their

statements.

        C.    The settlement statement must not be filed with the clerk, but must be

delivered to the Magistrate Judge either via fax to 810-341-7854 OR e-mail

(angela_brown@mied.uscourts.gov and tammy_hallwood@mied.uscourts.gov).

Copies of the settlement statement must not be provided to the other parties in the

case.

        D.    Settlement conferences are scheduled on days when the Court does not

normally schedule other matters. The attorneys and their clients should expect to

be in attendance through the balance of the business day in order to maximize the

opportunity to resolve the case. Counsel that wish to bring laptops to the court are

encouraged to do so but should seek approval from the court prior to the day of the

settlement conference.

        E.     One attorney for each party should be prepared to give a short

summary of their case at the beginning of the settlement conference. The summary

should identify the remaining issues in the case and the evidence that supports the

party’s position on those issues.
Case 2:18-cv-12087-GAD-SDD ECF No. 12 filed 01/24/19          PageID.51    Page 4 of 4




      IT IS SO ORDERED.

Date: January 24, 2019                     s/Stephanie Dawkins Davis
                                           Stephanie Dawkins Davis
                                           United States Magistrate Judge

                          CERTIFICATE OF SERVICE

       I certify that on January 24, 2019, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system, which will send electronic
notification to all counsel of record.

                                           s/Tammy Hallwood
                                           Case Manager
                                           (810) 341-7887
                                           tammy_hallwood@mied.uscourts.gov
